Citation Nr: 1445363	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-26 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 17, 2010 for the assignment of a separate rating for irritable bowel syndrome (IBS).  

2.  Entitlement to an initial rating in excess of 10 percent prior to October 4, 2010, for IBS.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to March 1993.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for fibromyalgia (including IBS), assigned a 40 percent rating, effective November 30, 2007.  In March 2013, the Veteran testified before the undersigned from the RO via video conference.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for muscle pain (fibromyalgia) and IBS in a December 2005 rating decision; the Veteran did not appeal that decision.

2.  On November 30, 2007, the RO received a statement from the Veteran in which he sought to reopen his claim for service connection.

3.  There is no evidence dated between the December 2005 rating decision and prior to November 30, 2007, establishing an informal or formal claim of service connection for fibromyalgia or IBS; any medical records dated between the December 2005 rating decision and prior to November 30, 2007, do not constitute informal claims for service connection for fibromyalgia or IBS.

4.  In a September 2007 decision, the RO granted service connection for fibromyalgia with IBS and assigned a 40 percent rating, effective November 30, 2007.

5.  In a September 2010 rating decision, the RO granted a separate rating for IBS, effective June 17, 2010, the date of his claim for a total disability rating based on individual unemployability.  

6.  An August 2010 VA examination established that the criteria for a 40 percent rating were met for fibromyalgia without regard to the Veteran's IBS or psychiatric symptoms; prior to that examination, the criteria for a 40 percent rating were not met without considering the IBS symptoms.  

7.  From the date of the separate rating for IBS, June 2010, the Veteran's IBS was manifested by severe symptoms, to include alternating constipation and diarrhea, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision which denied service connection for muscle pain (fibromyalgia) and IBS is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  The legal criteria have not been met for an effective date prior to November 30, 2007, for the grant of service connection for fibromyalgia with IBS.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).

3.  The legal criteria have not been met for an effective date prior to June 17, 2010, for the assignment of a separate rating for IBS.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).

4.  The criteria for a disability rating of 30 percent for IBS have been met from June 17, 2010, the date of the assignment of a separate disability rating.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7319 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a December 2007 and January 2008 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the claim for an earlier effective date is a "downstream" issue in that it arose from the initial grant of service connection and was addressed in the VCAA notification.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. §§ 3.159(c), 19.29; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's pertinent records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

In April 2005, the Veteran's original claim for VA compensation benefits was received.  In October 2005, the Veteran was afforded a VA examination.  The examiner concluded that the Veteran did not have fibromyalgia.  

In a December 2005 rating decision, in pertinent part, service connection for a psychiatric disability, arthritis, muscle pain (or chronic fatigue) and IBS were denied.  The Veteran did not appeal.  Therefore, the RO's decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

In November 2007, a claim to reopen service connection was received.  

In June 2008, the application to reopen was denied.  The Veteran appealed that determination.  VA treatment records were received which reflected diagnoses of IBS and fibromyalgia.  Therefore, the Veteran was afforded another VA examination in September 2009.  The Veteran reported that he had daily muscle aching and stiffness, poor sleep, gastrointestinal symptoms of reflux and IBS, headaches, anxiety and depression, and pertinent fatigue.  He also reported impaired memory and concentration.  With regard to his stomach/bowel symptoms, he related that he had loose stools, bloating, abdominal discomfort, and stomach acid.  On examination, the Veteran had diffuse tenderness to palpation muscle groups of multiple areas.  The abdomen was distended.  His headaches were noted to occur monthly, but not as often as weekly.  The Veteran was diagnosed with fibromyalgia with diffuse and continuous muscle aching, pain and stiffness, fatigue, sleep disturbance, gastrointestinal symptoms including IBS, headaches, anxiety and depression, and impaired memory and concentration.  The examiner noted that the Veteran's fibromyalgia had been progressively worsening and his response to treatment (medication) was poor.  The symptoms were noted to be present continuously.  With regard to the muscle aching, the Veteran's symptoms were not relieved by non-steroidal and anti-inflammatory medications.  However, he had partial relief from Hydrocodone, but not full relief.  With regard to the IBS, the symptoms were present continuously with no specific relief discovered.  

In a September 2009 rating decision, service connection for fibromyalgia was granted.  The Veteran was assigned the highest rating for that disability, 40 percent, from November 30, 2007, the date of the claim to reopen.  The RO noted that the Veteran had IBS, depression, fatigue, muscle and joint pain, memory impairment, and headaches.  The RO also specifically noted that the IBS symptoms had been combined with the fibromyalgia symptoms such that a 40 percent (highest) rating was warranted.  The Veteran's rating was provided under Diagnostic Code 5025. 
 
Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  

Accordingly, the Veteran was provided the maximum rating allowed for fibromyalgia from November 30, 2007.  

Before the Board proceeds with the Veteran's claim for an effective date prior to June 2010 for a separate rating for IBS, the Board will address why an effective date of service connection for fibromyalgia including IBS cannot be earlier than November 30, 2007, since that matter is part of the Veteran's claim that his currently assigned separate rating of 30 percent for IBS be retroactive to 2005, as the date of his original claim of service connection.  That is, in addition to his assertions that he should be assigned an earlier effective date for a separate rating for IBS, he also implicitly seeks an earlier effective date of service connection since he contends that date assigned should be in 2005, when his original service connection claim was received.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, and the claimant fails to timely appeal that decision by filing a notice of disagreement within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes final and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105.

As noted, the Veteran's original claim for compensation which was received in 2005 was denied and he did not appeal the denial so it became final by way of the December 2005 rating decision.  Thereafter, there is no formal correspondence from the Veteran until November 30, 2007, the date of his claim to reopen the matter of service connection for fibromyalgia/IBS.  

Although the Veteran argues that the effective date should go back to when he initially filed his claim for VA benefits in 2005, the United States Court of Appeals for Veterans Claims (Court) has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 172  (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the veteran "first sought to reopen his claim").  Accordingly, the Veteran is not entitled to an effective date back to April 2005, the date he initially filed a claim for service connection.

With respect to any medical records dated prior to November 30, 2007, it is clear that such records may only form the basis of an informal claim for service connection in cases in which service connection had previously been denied on the basis that the disability was not compensable in degree.  This was not the basis of the December 2005 denial.  See Brannon; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection or to reopen the claim of service connection.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, by a request for revision of those regional office decisions based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("A decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  The Veteran in this case seeks an effective date prior to the date of his claim to reopen.  The Veteran does not argue that the request for an earlier effective date should be construed as a motion to revise based on CUE.  

Thus, an effective date prior to November 30, 2007 for service connection for fibromyalgia including IBS is not warranted.  It follows that a separate rating for IBS also cannot precede the date of service connection, November 30, 2007.  

Turning to the matter of an earlier effective date for a separate rating for IBS, following the September 2009 rating decision which granted service connection for fibromyalgia, including IBS, a claim for a total disability rating based on individual unemployability (TDIU) was received in June 2010.  The RO apparently also accepted this claim as a claim for a separate rating for IBS.  Contemporaneous VA outpatient records as well as an August 2010 VA examination indicated that the Veteran was unemployable due to his fibromyalgia.  

In a September 2010 rating decision, the RO indicated that "service connection" was granted for IBS and a 10 percent rating was assigned effective June 2010.  The Veteran's IBS was actually already service-connected as part and parcel of the fibromyalgia disorder.  However, the RO was essentially assigning a separate rating for the IBS, separate and apart from the fibromyalgia, and effective from the claim for a TDIU, June 2010.  The reason for this determination was because the August 2010 examination per below showed that the Veteran's symptoms of fibromyalgia without regard to the IBS were severe enough to continue to warrant the 40 percent rating.  Since the IBS was no longer needed for the 40 percent rating to be warranted, it could then be separately rated.  Prior to that time, the IBS symptoms were considered part and parcel of the fibromyalgia per the rating code and in order to warrant the 40 percent rating.  A separate rating could not be provided because a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155 ).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In addition, a December 2010 rating decision increased the disability for IBS to 30 percent from October 4, 2010, based on an October 2010 statement from the Veteran as well as a later November 2010 IBS examination.  Further, the RO assigned a separate 30 percent rating for a mood disorder, from June 2010, the same date as the separate rating for IBS was established.  A TDIU was also granted effective June 2010.
 
The Veteran has clarified that his claim is for an effective date earlier that  2010 for the separate rating for IBS of 30 percent.  At the outset, the Board notes that the effective date of service connection for fibromyalgia, which includes symptoms of IBS, is November 30, 2007, as established in the September 2009 rating decision, as discussed above.  Within one year, in June 2010, the Veteran submitted a claim for a TDIU, which was accepted by the RO as a claim for a separate rating for IBS, which in essence, was a claim for a higher rating overall.  As noted, the 40 percent is the maximum rating for fibromyalgia and the Veteran has clarified that he wants a separate rating for IBS retroactive back to the date of service connection and this is the matter he is pursuing on appeal.  

The Board notes that the rating for fibromyalgia requires widespread musculoskeletal pain and tender points.  These symptoms may or may not be accompanied by the other cited symptoms, including IBS.  However, the code is clear that these other symptoms are contemplated within the fibromyalgia rating, when present.  Thus, they are appropriately rated together, as one disability, as all of these symptoms are contemplated under the rating code.  The RO thus appropriately rated all of the symptoms together in the initial grant of service connection.  In addition, and as set forth by the RO, in order for the 40 percent rating to be warranted, the symptoms associated with the IBS were needed to support that rating.  The 40 percent rating requires that the widespread musculoskeletal pain and tender points, either alone, or with associated symptoms to include IBS, must result in symptoms which are constant or nearly constant, and are refractory to therapy.  The evidence of record at the time that service connection was established showed that while the majority of the symptoms were constant or nearly constant, it was the IBS symptoms, rather than the other symptoms, which were also refractory to therapy, a criterion necessary for a 40 percent rating.  The criteria of having symptoms were are constant or nearly constant and which are refractory to therapy are conjunctive, that is, both elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

When subsequently examined in August 2010, the VA examiner indicated that the Veteran was no longer able to maintain employment due to his fibromyalgia, citing to the fact that the Veteran had chronic pain and needed pain medication.  However, the Board notes that fact that the pain medication does not adequately control the Veteran's muscle aching/pain and headache pain (which had significantly increased), is sufficient to satisfy the criterion of "refractory to therapy."  Thus, since these symptoms, without regard to the IBS, satisfy both the criteria necessary for a 40 percent rating, to rate the IBS separately is permissible and, as noted above, the psychiatric disorder was also separated out and rated separately, since those symptoms were also not needed to support the 40 percent rating.

Since the question of the appropriate rating is on appeal from the initial grant of service connection, the nature of the rating is within the context of staged ratings, rather than the "effective date" because the effective date of the separate rating for IBS is taken into consideration within the rating issue.  Nonetheless, the issue was characterized as an effective date matter and the Board will address this matter.  

Pursuant to Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

 In this case, the August 2010 examination established that the criteria for a separate rating for IBS was warranted since that examination established that IBS, and a psychiatric disorder for that matter, were not needed to support the 40 percent rating for fibromyalgia.  The RO utilized the June 17, 2010 date which was the application for TDIU; thus two months prior to the VA examination which indicated that the Veteran had the requisite level of severity without the IBS (or psychiatric) symptoms such that they could be rated separately.  

VA law and regulation also provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The claim must be considered pursuant to the criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  Thus, if a claim is received after the increase in disability is demonstrated, but the increase occurred within the prior one year period then the effective date will be assigned as of the date of the ascertainable increase.  In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

In this case, the Board finds that the date of the VA examination in August 2010 would be the more appropriate date for a separate rating; however, as this date is later than the one assigned by the RO, the Board will not disturb the earlier June 17, 2010 date.  However, there is no basis to assign a date before the assigned June 17, 2010 date.  Thus, the claim for an effective date earlier than June 17, 2010 for a separate rating for IBS  is denied.  

The Veteran has also claimed that the Veteran's IBS has been 30 percent disabling for the entire appeal period.  In light of the above, the separate rating is in effect from June 17, 2010, so the period commencing on that date is for consideration.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran has been assigned a 10 percent disability rating for IBS under Diagnostic Code 7319 for irritable colon syndrome, from June 2010, and a 30 percent from October 2010.  VA regulations provide, in pertinent part, that ratings under Diagnostic Codes 7301 to 7329, inclusive will not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

Diagnostic Code 7319 (irritable colon syndrome) assigns a 10 percent evaluation for moderate manifestations with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent evaluation is warranted for severe manifestations with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

On the August 2010 VA examination, the Veteran indicated that he continued to have symptoms of diarrhea which occur one to four times daily along with severe, crampy intestinal pain all over his abdomen, which lasted for 30 minutes.  The examiner noted that the Veteran had mild lower abdominal tenderness with deep palpation.  In November 2010, the Veteran was afforded another VA examination.  The Veteran continued to report diarrhea and occasional constipation.  He also reported having gassy pressure, bloating, and flatulence.  The diarrhea occurred daily, sometimes 6-7 times per day, sometimes with urgency, and the stools were watery.  Constipation occurred 2-3 times per month.  Lactose products exacerbated his symptoms and he used over-the-counter remedies.  However, there was no blood in the stool and no changes in weight.  There was no nausea, vomiting, or abdominal distention consistent with bowel obstruction.  Physician examination did not reveal weight loss, malnutrition, anemia, fistula, abdominal mass, abnormal bowel sounds, or distention.  There was abdominal tenderness.  The examiner noted that there was no impact on feeding; moderate impact on shopping, exercise, recreation, traveling, and bathing; there was severe impact on chores, dressing, toileting, and grooming.  

At his March 2013 Board hearing, the Veteran testified that he has frequent diarrhea and abdominal pain which has been consistent over the years.  

The Board finds that the Veteran's IBS more closely approximates the 30 percent rating criteria from June 17, 2010 onward; that is, for the entire period that a separate rating has been assigned due to the consistent nature of the Veteran's symptoms during that time period.  This is the maximum rating.  The Board has considered whether the Veteran could receive a higher rating under any other diagnostic code, even though he has requested the 30 percent rating only, but a rating under another code would not be appropriate as the Veteran does not have diagnoses of and is not service-connected for pancreatitis, hepatitis C, hepatitis B, gastritis, ulcer, any kind of colitis, hernia, or malignant neoplasms.  There is no evidence of obstruction, frequent and prolonged episodes of severe colic distension, nausea, vomiting, ruptured appendix or perforated ulcer.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 30 percent for IBS from the date that the RO has assigned a separate rating for that disorder, June 17, 2010.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also Thun v. Peake, 22 Vet. App. 111 (2008).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's IBS are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  The Board notes that the Veteran has already been assigned a TDIU, also from June 17, 2010.   Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an effective date prior to June 17, 2010 for a separate rating for IBS is denied.  

Entitlement to a 30 percent rating for IBS is granted as of June 17, 2010, the date of the separate rating for IBS, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


